Exhibit 10.10
NONQUALIFIED
STOCK OPTION AGREEMENT
     THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is entered into
effective as of _________, 20___(the “Grant Date”), by CRAFT BREWERS ALLIANCE,
INC., a Washington corporation (the “Company”), and _________(the “Holder”).
RECITALS
     A. The Company has adopted the 2002 Stock Option Plan (the “Plan”).
Capitalized terms that are used but not defined in this Agreement will have the
meanings given those terms in the Plan.
     B. The Committee has designated the Holder to receive a stock option under
the Plan.
     NOW THEREFORE, the Company and the Holder agree as follows:
     1. Grant of the Option. The Company grants to the Holder a Nonqualified
Stock Option (the “Option”) to acquire from the Company ___shares of Common
Stock (the “Shares”) at the price of ___per share (the “Purchase Price”). The
Option is subject to all of the provisions of the Plan and the terms and
conditions specified in this Agreement.
     2. Term of the Option. Unless earlier terminated pursuant to the Plan, the
Option will terminate on the earliest to occur of the following: (a) the
expiration of three (3) months following the date of termination of the Holder’s
Service for any reason other than death, Disability or Cause; (b) the expiration
of one year following the date of termination of the Holder’s Service by reason
of death or Disability; (c) the date of termination of the Holder’s Service for
Cause; and (d) the tenth anniversary of the Grant Date (_________, 20___).
     3. Exercisability. Except as specified below and in Section 7.2 of the
Plan, the Option will become exercisable (a) as to twenty-five percent (25%) of
the Shares on the first anniversary of the Grant Date, and (b) as to an
additional twenty-five percent (25%) of the Shares on each of the next three
anniversaries of the Grant Date. If the Holder’s Service terminates by reason of
death or Disability, the Option will immediately become exercisable in full.
Except as provided in Section 7.2 of the Plan, if the Holder’s Service
terminates for any reason other than death or Disability, the Option thereafter
will be exercisable only for the Shares as to which it was exercisable on the
date of termination.
     4. Exercise of the Option. In order to exercise the Option, the Holder must
do the following:
     (a) deliver to the Company a written notice, in substantially the form of
the attached Exhibit A, specifying the number of Shares for which the Option is
being exercised;
     (b) tender payment to the Company of the aggregate Purchase Price for the

 



--------------------------------------------------------------------------------



 



Shares for which the Option is being exercised, which amount may be paid —
                (i) by check;
                (ii) by delivery to the Company of shares of Common Stock
already owned by the Holder that have a Fair Market Value, as of the date of
exercise, equal to the aggregate Purchase Price payable;
                (iii) delivery (in a form approved by the Committee) of an
irrevocable direction to a securities broker acceptable to the Committee:
                    (A) To sell Shares subject to the Option and to deliver all
or a part of the sales proceeds to the Company in payment of all or a part of
the exercise price and withholding taxes due; or
                    (B) To pledge Shares subject to the Option to the broker as
security for a loan and to deliver all or a part of the loan proceeds to the
Company in payment of all or a part of the exercise price and withholding taxes
due; or
                (iv) by such other means as the Committee, in its sole
discretion, may permit at the time of exercise;
     (c) pay, or make arrangements satisfactory to the Committee for payment to
the Company of, all taxes required to be withheld by the Company in connection
with the exercise of the Option; and
     (d) execute and deliver to the Company any other documents required from
time to time by the Committee in order to promote compliance with applicable
laws, rules and regulations.
     5. Tax Withholding and Reimbursement. The Company is authorized to withhold
from the Holder’s other compensation any withholding and payroll taxes imposed
on the Company in connection with or with respect to the exercise or other
settlement of the Option (the “Payroll Taxes”). In the event the Holder is no
longer an employee of the Company at the time of exercise or there is
insufficient other income from which to withhold Payroll Taxes, the Holder
agrees to pay the Company an amount sufficient to provide for payment of all
Payroll Taxes.
     6. Acceptance of Option; Further Assurances. By executing this Agreement,
the Holder accepts the Option, acknowledges receipt of a copy of the Plan, and
agrees to comply with and be bound by all of the provisions of the Plan and this
Agreement. The Holder agrees to from time to time execute such additional
documents as the Company may reasonably require in order to effectuate the
purposes of the Plan and this Agreement.
     7. Entire Agreement; Amendments; Binding Effect. This Agreement, together
with the Plan, constitutes the entire agreement and understanding between the
Company and the Holder regarding the subject matter hereof. Except as permitted
by the Plan, no amendment of the Option or this Agreement, or waiver of any
provision of this Agreement or the

 



--------------------------------------------------------------------------------



 



Plan, shall be valid unless in writing and duly executed by the Company and the
Holder. The failure of any party to enforce any of that party’s rights against
the other party for breach of any of the terms of this Agreement or the Plan
shall not be construed as a waiver of such rights as to any continued or
subsequent breach. This Agreement shall be binding upon the Holder and his or
her heirs, successors and assigns.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first above written.

          “Company” CRAFT BREWERS ALLIANCE, INC.
      By       [Name]      [Title]     

     
“Holder”
__________________________________________  

 